       Case 4:20-cv-02078-MWB Document 31-11 Filed 11/10/20 Page 1 of 2




My name is Taylor Stover and I hereby declare as follows:


1.     I have personal knowledge of the matters stated herein and would testify to the same if

called as a witness in Court.

2.     I am over eighteen years of age and am otherwise competent to testify.

3.     I currently live in Philadelphia County, Pennsylvania. My current address is: 8106

Germantown Ave, Philadelphia, PA 19118.

4.     I am a registered voter at my current address.

5.     I am 26 years old and African American; I have been voting since 2012.

6.     In the November 2020 general election, I originally completed and returned to election

officials in my county a mail ballot on approximately October 10, 2020.

7.     This ballot was cancelled because the county “could not obtain” my required signature,

even though I believe I had correctly signed my ballot.

8.      I learned that this ballot was rejected because I received a call from Joe’s Volunteer

Squad on Halloween night alerting me to the defect and I then noticed an email dated October

30, 2020, from Philadelphia County explaining that there was a problem with my signature.

9.     After learning that my first ballot was not accepted, I became hysterical. It was incredibly

upsetting that my ballot may not be counted. The next morning, on November 1, I went to the

satellite election office set up at Roxborough High School at 9:30am. I was the first in line. I

showed the worker there my ID, gave them my last four digits of my SSN, and they called the

county clerk’s office to confirm my eligibility, who cancelled my old ballot and authorized the

worker to give me a replacement ballot, which I filled out and submitted.

10.            It would undermine my fundamental right to vote if my ballot were invalidated.

This is the most consequential election that I have experienced and I want my ballot to count.
Case 4:20-cv-02078-MWB Document 31-11 Filed 11/10/20 Page 2 of 2
